                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION



TOWN OF OGDEN DUNES, et. al.                      )
                                                  )
              Plaintiffs,                         )
                                                  )
       vs.                                        ) CASE NO.:      2:20-CV-34
                                                  )
UNITED STATES OF AMERICA, et. al.                 )
                                                  )
              Defendants.                         )

                               PLAINTIFFS’ PROOF OF SERVICE

       Comes now Plaintiffs, by counsel, R. Brian Woodward of Woodward Law Offices,

LLP, and states that Summons and Complaints were hand delivered on February 4, 2020

to the following Defendants in care of the United States Attorney for the Northern District

of Indiana in accordance with Fed. R. Civ. P. 4(i)(1)(A)(i) as follows:

UNITED STATES ARMY CORP. OF ENGINEERS
c/o U.S. Attorney's Office - Northern District
5500 Federal Plaza
Hammond, Indiana 46320

DAVID BERNHART, IN HIS OFFICIAL CAPACITY AS
SECRETARY OF THE DEPARTMENT OF INTERIOR
c/o U.S. Attorney's Office - Northern District
5500 Federal Plaza
Hammond, Indiana 46320
DAVID VELA, IN HIS OFFICIAL CAPACITY AS ACTING
DIRECTOR OF THE NATIONAL PARK SERVICE
c/o U.S. Attorney's Office - Northern District
5500 Federal Plaza
Hammond, Indiana 46320

PAUL LABOVITZ, PARK SUPERINTENDANT
INDIANA DUNES NATIONAL PARK IN HIS OFFICIAL CAPACITY
c/o U.S. Attorney's Office - Northern District
5500 Federal Plaza
Hammond, Indiana 46320

LIEUTENANT GENERAL TODD T. SEMONITE
COMMANDING GENERAL OF THE U.S. ARMY
CORPS OF ENGINEERS, IN HIS OFFICIAL CAPACITY
c/o U.S. Attorney's Office - Northern District
5500 Federal Plaza
Hammond, Indiana 46320

NATIONAL PARK SERVICE
c/o U.S. Attorney's Office - Northern District
5500 Federal Plaza
Hammond, Indiana 46320

UNITED STATES OF AMERICA, DEPARTMENT OF INTERIOR
c/o U.S. Attorney's Office - Northern District
5500 Federal Plaza
Hammond, Indiana 46320

                                          Respectfully submitted,

                                          TOWN OF OGDEN DUNES, ET AL.

                                          By: /s/ R. Brian Woodward
                                                 R. Brian Woodward, #2303-45
                                                 Woodward Law Offices, LLP
                                                 200 E. 90th Drive
                                                 Merrillville, Indiana 46410
                                                 Phone: (219) 736-9990
                                                 Email: rbwoodward@wbbklaw.com
                                                            CERTIFICATE OF SERVICE

      I certify that on March 18, 2020, a true and complete copy of the above and
foregoing pleading or paper was made upon each of the parties and/or attorneys of
record herein by CM/ECF.

                                                                              /s/ R. Brian Woodward
                                                                              R. Brian Woodward, #2303-45




N:\cberwanger\Litigation\Ogden Dunes\Proof of Service to U.S. Attorney.docx
